Citation Nr: 1803642	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity prior to June 16, 2016, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his friend



ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978, and from October 2001 to May 2002. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to an increased rating for radiculopathy of the left lower extremity is discussed in the Remand below.


FINDING OF FACT

On June 21, 2017, prior to the promulgation of a decision in the appeal, and on the record at the Board videoconference hearing, the Veteran stated that he wished to withdraw his appeal for entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At the June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wishes to withdraw his appeal for entitlement to an increased rating for the Veteran's service-connected radiculopathy of the right lower extremity.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to an increased rating for radiculopathy of the right lower extremity.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for the Veteran's service-connected radiculopathy of the right lower extremity is dismissed.


REMAND

The Board observes that since the last April 2014 statement of the case, additional VA treatment records and a June 2016 VA examination were added to the claims file.  However, there is no supplemental statement of the case (SSOC) of record.  Accordingly, a remand for a SSOC is necessary.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

Issue an SSOC pertaining to the Veteran's claim.  The matter 
should then be returned to the Board for appropriate appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


